NUMBERS 13-15-00085-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


JAMARKAS HOLLAND,                                                          Appellant,

                                           v.

THE STATE OF TEXAS,                                                        Appellee.


                   On appeal from the 117th District Court
                         of Nueces County, Texas.


                          MEMORANDUM OPINION

            Before Justices Rodriguez, Benavides and Perkes
                Memorandum Opinion by Justice Perkes
      Appellant Jamarkas Holland appeals his conviction for aggravated assault with a

deadly weapon, enhanced to a first-degree felony by appellant’s prior felony convictions.

See TEX. PENAL CODE ANN. §§ 12.42, 22.02 (West, Westlaw through 2015 R.S). The jury

found appellant guilty, and the trial court assessed punishment at seven years’

confinement in the Institutional Division of the Texas Department of Criminal Justice. By
one issue, Holland argues that the evidence is insufficient to prove he used or exhibited

a deadly weapon in the commission of an assault. We affirm.

                                  I.     BACKGROUND

       Holland and his girlfriend, Caitlyn Dewbre, were living in Dewbre’s vehicle in

Portland, Texas. Dewbre testified that Holland had a drinking problem, mental issues,

and recently got out of the penitentiary.    Dewbre testified that she decided to take

Holland to a homeless shelter in Corpus Christi. As they were driving from Portland to

Corpus Christi, the two argued and Holland became physically violent with Dewbre.

Holland hit Dewbre in the face with his fist and bashed her head against the console.

       As Dewbre drove over the Harbor Bridge into Corpus Christi, Holland pulled out

Dewbre’s fishing knife and threatened her with it. Dewbre testified “[Holland] told me …

that he would murder me where I stood, and he stabbed the knife into the front

dashboard.” Before the day of the incident, Dewbre testified she would occasionally find

her fishing knife in the passenger side door where Holland usually sat, and she would

place it back in the trunk. Dewbre testified that Holland had been “organizing things” in

the trunk earlier that day.

       After Holland stabbed the knife into the dashboard, Dewbre was “completely

terrified.” When they arrived at the homeless shelter in Corpus Christi, Holland refused

to leave the vehicle. Holland grew upset because he could not find a lighter, so Dewbre

drove to a nearby gas station. In the parking lot of the gas station, the two continued to

argue and Holland grabbed a roll of duct tape and hit Dewbre in the face with it. Holland

then left the scene in someone else’s vehicle, and Dewbre called 911 to report the


                                            2
assault.1 Shortly after leaving the gas station, Holland also made a 911 call to report that

he was assaulted by Dewbre.

          Officers Jason Wicks and Steven Brown arrived at the scene, and obtained a video

statement from Dewbre which was admitted at trial.                    In the video, Dewbre provides

details of the events that took place, and describes the knife that Holland stabbed into the

dashboard as a “white fishing knife.” At trial, she testified that the knife had a “lock

handle on it and the blade may be that long. It was a gutting knife used for fishing.”

Officer Wicks observed the puncture wound in the dash and testified it could have been

caused by a knife. Officer Wicks described Dewbre’s injuries as follows: swelling to her

face, and blood dripping from her nose. Officer Brown took photos of the puncture in the

dashboard and Dewbre’s injuries which were admitted at trial. Dewbre later requested

and obtained a protective order against Holland. Dewbre was treated for injuries to her

nose, neck and back.

          After interviewing Dewbre, Officer Wicks was dispatched to another location where

Holland was located. Officer Wicks did not observe any injuries on Holland and noticed

that Holland smelled of alcohol. Holland did not possess the knife at the time of the

arrest and the knife was never recovered.

          Detective Robin Cassel testified that the knife was not found at the scene.                   Its

white sheath was recovered months later by Dewbre from the trunk of her vehicle.

Detective Cassel did not check for fingerprints and could not tell if Holland touched the

sheath.         During his testimony at trial, Holland denied stabbing the knife into the


          1
              Sometime during the quarrel in the car, Holland grabbed Dewbre’s phone, which he later threw
at her.
                                                       3
dashboard and denied threatening Dewbre with a knife. He claimed the threat to Dewbre

was a joke. He testified he knew a fishing knife was usually kept in the trunk of the

vehicle.

       The jury found Holland guilty of aggravated assault with a deadly weapon. This

appeal followed.

                    II.    STANDARD OF REVIEW AND APPLICABLE LAW

       “The standard for determining whether the evidence is legally sufficient to support

a conviction is ‘whether, after viewing the evidence in the light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the crime

beyond a reasonable doubt.’” Johnson v. State, 364 S.W.3d 292, 293–94 (Tex. Crim.

App. 2012) (quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)) (emphasis in original);

see Brooks v. State, 323 S.W.3d 893, 898–99 (Tex. Crim. App. 2010) (plurality op.). The

fact-finder is the exclusive judge of the credibility of witnesses and of the weight to be

given to their testimony. Brooks, 323 S.W.3d at 899; Lancon v. State, 253 S.W.3d 699,

707 (Tex. Crim. App. 2008). Reconciliation of conflicts in the evidence is within the fact-

finder’s exclusive province. Wyatt v. State, 23 S.W.3d 18, 30 (Tex. Crim. App. 2000).

We resolve any inconsistencies in the testimony in favor of the verdict. Bynum v. State,

767 S.W.2d 769, 776 (Tex. Crim. App. 1989) (en banc). Juries are permitted to make

reasonable inferences from the evidence presented at trial, and circumstantial evidence

is as probative as direct evidence in establishing the guilt of an actor. Hooper v. State,

214 S.W.3d 9, 14 (Tex. Crim. App. 2007).

       We measure the sufficiency of the evidence by the elements of the offense as


                                             4
defined by a hypothetically correct jury charge. Cada v. State, 334 S.W.3d 766, 773

(Tex. Crim. App. 2011) (citing Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App.

1997)). Such a charge is one that accurately sets out the law, is authorized by the

indictment, does not unnecessarily increase the State’s burden of proof or unnecessarily

restrict the State’s theories of liability, and adequately describes the particular offense for

which the defendant was tried. Id. To convict Holland of aggravated assault under a

hypothetically correct jury charge, the State was required to prove that Holland (1)

intentionally or knowingly; (2) threatened another with imminent bodily injury; (3) while

using or exhibiting a deadly weapon during the assault. See TEX. PENAL CODE ANN. §§

22.01(a)(2), 22.02(a)(2) (West, Westlaw through 2015 R.S.).

       A deadly weapon is defined as “anything that in the manner of its use or intended

use is capable of causing death or serious injury.”          See TEX. PENAL CODE ANN. §

1.07(a)(17) (West, Westlaw 2015 through R.S.). The State is not required to show that

the “use or intended use causes death or serious bodily injury” but that the “use or

intended use is capable of causing death or serious bodily injury.” McCain v. State, 22
S.W.3d 497, 503 (Tex. Crim. App. 2000).

                                     III.   DISCUSSION

       Holland argues that the evidence is insufficient to show he committed the offense

of aggravated assault with a deadly weapon. Specifically, he complains the evidence is

insufficient to show appellant actually had or used the knife during the assault, and the

evidence does not show the knife was actually deadly.

       Regarding his first argument, appellant asserts the following: (1) Dewbre’s


                                              5
testimony alone is not enough evidence to support appellant had or used a knife; (2) the

puncture on the dashboard and recovered knife sheath do not establish there was a knife

used or exhibited; (3) Dewbre’s injuries do not indicate the use of a knife; and (4) the

State failed to produce the actual knife at trial.

       We note that the victim’s testimony alone can constitute legally sufficient evidence

to support a finding that a defendant used or exhibited a deadly weapon. See Padilla v.

State, 254 S.W.3d 585, 590 (Tex. App.—Eastland 2008, pet. ref'd) (victim's testimony

alone, if believed, is sufficient to support conviction for aggravated assault with a deadly

weapon); Carter v. State, 946 S.W.2d 507, 510–11 (Tex. App.—Houston [14th Dist.]

1997, pet. ref'd) (upholding aggravated kidnapping conviction on ground that victim’s

testimony alone was sufficient evidence to show defendant used or exhibited a firearm

even though gun was not recovered).

       Dewbre testified regarding the size of the knife, the color, and the intended purpose

for which the knife was made—gutting fish. She also testified regarding how Holland

could have possibly come into possession of the knife while he was “organizing things” in

the trunk of her car on the day of the assault. Both Holland and Dewbre testified that the

knife was kept in the trunk of the car. Dewbre stated that she occasionally found the

knife in the passenger side door where appellant usually sat. Lastly, Dewbre testified

that Holland threatened her with the knife and stabbed it into the dashboard.

       Dewbre’s testimony is corroborated by a puncture wound in the dashboard which

the investigating officers believed could have been made by a knife. Holland testified

that he did not have a knife during this altercation with Dewbre. However, in a sufficiency


                                               6
review, we consider all of the evidence in the light most favorable to the verdict. See

Johnson, 364 S.W.3d at 293–94. We also defer to the jury’s determination regarding the

witnesses’ credibility and the weight to be given to their testimony. See Brooks, 323
S.W.3d at 899. Here, it appears that the jury believed the testimonial evidence Dewbre

provided about the knife and disbelieved Holland. We conclude that a rational trier of

fact could have determined from this testimony that appellant exhibited a knife during the

assault. See Johnson, 364 S.W.3d at 293–94.

      With respect to his second argument, Holland asserts the evidence did not

establish that the weapon was actually deadly, and the knife is not a deadly weapon by

design. A knife is not a deadly weapon per se. Blain v. State, 647 S.W.2d 293, 294

(Tex. Crim. App. 1983). However, it can be a deadly weapon if in the manner of its use

or intended use it was capable of causing death or serious bodily injury. See Thomas v.

State, 821 S.W.2d 616, 620 (Tex. Crim. App. 1991); Brumbalow v. State, 432 S.W.3d
348, 353 (Tex. App.—Waco 2014, no pet.); Magana v. State, 230 S.W.3d 411, 414 (Tex.

App.—San Antonio 2007, pet. ref'd) (citing Williams v. State, 575 S.W.2d 30, 32 (Tex.

Crim. App. 1979)).

      Factors that may be considered in determining whether a knife is being used as a

deadly weapon include: (1) the words of the accused, such as threats; (2) the intended

use of the knife; (3) its size, shape, and sharpness; (4) testimony by the victim that he

feared death or serious bodily injury; (5) the severity of any wounds inflicted; (6) the

manner in which the assailant allegedly used the knife; (7) physical proximity of the

parties; and (8) testimony as to the knife’s potential for causing death or serious bodily


                                            7
injury. See Thomas, 821 S.W.2d at 619; Brown v. State, 716 S.W.2d 939, 946–47 (Tex.

Crim. App. 1986); Williams, 575 S.W.2d at 32; Romero v. State, 331 S.W.3d 82, 83 (Tex.

App.—Houston [14th Dist.] 2010, pet. ref'd); Magana, 230 S.W.3d at 414; see also Blain,
647 S.W.2d at 294 (“[t]he State can, without expert testimony, prove a particular knife to

be a deadly weapon by showing its size, shape and sharpness, the manner of its use, or

intended use and its capacity to produce death or serious bodily injury”). The design of

the knife is not dispositive and only one of the factors to be considered when determining

whether an object is a deadly weapon. See Bailey v. State, 46 S.W.3d 487, 491–92

(Tex. App.—Corpus Christi 2001, pet. ref‘d); see also TEX. PENAL CODE § 1.07(a)(17).

      The Court of Criminal Appeals has stated that the most important of the above

factors is the manner in which the weapon was used. See Dominique v. State, 598
S.W.2d 285, 286 (Tex. Crim. App. 1980) (citing Denham v. State, 574 S.W.2d 129 (Tex.

Crim. App. 1978)). Moreover, the Court of Criminal Appeals has held that, “although

admission of descriptions of the knife by witnesses and introduction of the knife into

evidence are an aid to the jury in its determination of the knife's deadly character,

evidence has been held sufficient where no knife was introduced or clearly seen by the

witnesses.” Brown, 716 S.W.2d at 946 (citing English v. State, 647 S.W.2d 667, 668–69

(Tex. Crim. App. 1983)).

      Dewbre was in the car with Holland when he threatened to murder Dewbre. While

they were in close proximity in Dewbre’s vehicle, Holland conveyed an intent to use a

knife to inflict death or serious bodily injury by stabbing a knife into the dashboard. In

addition, Dewbre testified she was “completely terrified.” She sought and obtained a


                                            8
protective order against Holland because of her fear of him. In her testimony, Dewbre

described the knife as a fishing knife and its use as a “gutting knife.” She demonstrated

the size of the knife to the jury as “maybe that long.” When gestures by a witness, such

as “like this” or “this long,” appear in the appellate record without further explanation, a

presumption arises that the undescribed gesture supports the jury’s findings. See Finley

v. State, 449 S.W.3d 145, 150 n.20 (Tex. App.—Austin 2014), aff'd, 484 S.W.3d 926 (Tex.

Crim. App. 2016); Morales v. State, 293 S.W.3d 901, 909 (Tex. App.—Texarkana 2009,

pet. ref'd); Rogers v. State, 756 S.W.2d 332, 336–37 (Tex. App.—Houston [14th Dist.]

1988, pet. ref'd); Gaona v. State, 733 S.W.2d 611, 613–14 & n.1 (Tex. App.—Corpus

Christi 1987, pet. ref'd). We conclude a rational trier of fact could have determined from

the evidence that the knife was a deadly weapon. See Johnson, 364 S.W.3d at 293–94.

       After reviewing the evidence, we conclude the evidence is sufficient to prove that

appellant committed aggravated assault with a deadly weapon.             Id.   We overrule

appellant’s issue.

                                    IV.    CONCLUSION

       We affirm the judgment of the trial court.

                                                    GREGORY T. PERKES
                                                     Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
30th day of June, 2016.




                                             9